Citation Nr: 0915374	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-38 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 21, 
2000, for the grant of an evaluation of 50 percent disabling 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1943 to July 
1945, including combat service during World War II.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decisions.

In May 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

This case was previously before the Board in June 2008 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In May 2007, the Veteran asserted a freestanding claim 
seeking an effective date prior to September 21, 2000, for an 
evaluation of 50 percent disabling for PTSD.


CONCLUSION OF LAW

The Veteran' claim seeks an effective date for earlier than 
September 21, 2000, for the grant of an evaluation of 50 
percent disabling for PTSD in a manner not authorized by law.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

The record shows that the Veteran's original application for 
VA benefits was received on July 18, 1945.  In a July 1945 
rating decision, the RO granted service connection for 
psychoneurosis and anxiety secondary to a shell wound of the 
forehead, and assigned an initial 50 percent evaluation, 
effective July 14, 1945.  In a rating decision, dated in 
November 1947, the rating for the Veteran's anxiety was 
reduced to 10 percent disabling, effective January 10, 1948.  
He did not perfect an appeal regarding this reduction of 
evaluation.  In March 2000 the Veteran submitted a claim of 
entitlement to an evaluation in excess of 10 percent 
disabling for his anxiety.  In a rating decision, dated in 
August 2000, the RO denied his claim of entitlement to an 
evaluation in excess of 10 percent disabling.  On September 
21, 2000, the Veteran submitted a claim of entitlement to 
service connection for headaches.  In a rating decision, 
dated in November 2000, the RO denied the Veteran's claim of 
entitlement to service connection for headaches and granted 
the Veteran an evaluation of 50 percent disabling for chronic 
anxiety with PTSD, effective September 21, 2000.  The Veteran 
submitted a Notice of Disagreement regarding his denied claim 
of entitlement to service connection for headaches, which was 
subsequently granted in a rating decision dated in September 
2003; however, he did not file or perfect an appeal regarding 
the effective date of the assigned 50 percent disabling 
evaluation for his PTSD.  In May 2007 the Veteran filed a 
claim seeking an effective date earlier than September 21, 
2000, for the grant of an evaluation of 50 percent disabling 
for PTSD arguing that the evaluation should be retroactive to 
the November 1947 reduction of his evaluation for anxiety.

As the Veteran did not perfect an appeal of the November 1947 
rating decision reducing the evaluation of his anxiety, 
generally the November 1947 rating decision would become 
final.  See 38 C.F.R. § 20.1103 (2008).  An unappealed rating 
decision, however, becomes final only in the absence of clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2008).  

As noted above, the Veteran asserted entitlement to an 
effective date earlier than September 21, 2000, for the grant 
of an evaluation of 50 percent disabling for PTSD in May 
2007.  In his subsequent statements and his testimony at his 
hearing before the undersigned Acting Veterans Law Judge, 
dated in May 2008, the Veteran alleged that the November 1947 
rating decision reducing the evaluation of his anxiety was 
the product of clear and unmistakable error (CUE).  In a 
rating decision dated in February 2002 the Veteran's claim 
that the November 1947 rating decision reducing the 
evaluation of the Veteran's anxiety from 50 percent disabling 
to 10 percent disabling, effective January 10, 1948, was the 
product of CUE was denied.  The Veteran has not filed a 
notice of disagreement regarding this rating decision.

In August 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the Court held 
that where a rating decision that granted an effective date 
for an increased rating becomes final, an earlier effective 
date can only be established by a request for a revision of 
that decision based on CUE.  In essence, the Court held that 
there is no "freestanding" earlier effective date claim 
which could be raised at any time.  See Rudd, 20 Vet. App. at 
299.

In light of Rudd, the Board finds that the Veteran's claim of 
entitlement to an effective date earlier than September 21, 
2000, for the grant of an evaluation of 50 percent disabling 
for PTSD, must be dismissed.  The Court in Rudd made clear 
that where a RO rating decision that established an effective 
date for an increased rating becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on CUE.  As the Veteran's 
claim that the November 1947 rating decision reducing the 
evaluation of the Veteran's anxiety from 50 percent disabling 
to 10 percent disabling, effective January 10, 1948, was the 
product of CUE was denied in a rating decision dated in 
February 2009, and the Veteran has not filed or perfected an 
appeal in regard to this issue, the Veteran's claim of 
entitlement to an earlier effective date must be dismissed.



ORDER

The claim of entitlement to an effective date earlier than 
September 21, 2000, for the grant of an evaluation of 50 
percent disabling for PTSD, is dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


